Case 9:18-cv-81276-RLR Document 53 Entered on FLSD Docket 08/08/2019 Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:18-CV-81276-ROSENBERG/REINHART


  UNITED STATES OF AMERICA,

                  Plaintiff,

  v.

  DANIELA DADURIAN,

           Defendant.
  ______________________________/

                   ORDER EXEMPTING EXHIBITS FROM ELECTRONIC FILING

            The Joint Motion to Exempt Certain Exhibits From Electronic Filing [DE 52] is

  GRANTED. The parties shall provide their exhibits in electronic format on two thumb drives

  divided into folders that identify the exhibits that are redacted to be filed in CM/ECF and the

  exhibits that are not redacted and therefore will not be filed in CM/ECF.

            DONE and ORDERED in Chambers, West Palm Beach, Florida, this 8th day of August,

  2019.



                                                          _______________________________
                                                          ROBIN L. ROSENBERG
                                                          UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record
